139 Ga. App. 786 (1976)
229 S.E.2d 559
LIBERTY MUTUAL INSURANCE COMPANY
v.
ALSCO CONSTRUCTION COMPANY, INC. et al.
52723.
Court of Appeals of Georgia.
Argued September 15, 1976.
Decided October 4, 1976.
Bennet, Gilbert, Gilbert, Whittle, Harrell & Gayner, Wallace E. Harrell, William R. Waldrop, for appellant.
Fendig, Dickey, Fendig & Whelchel, J. Thomas Whelchel, James G. Williams, for appellees.
WEBB, Judge.
In this case tried before the court without a jury, the parties entered into a stipulation of facts for the convenience of the court. However, the court failed to adopt the stipulation as its own findings of fact,[1] nor did it set forth its own findings. Consequently, we remand this appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal. CPA § 52 (a) (Code Ann. § 81A-152 (a)); Hagin v. Powers, 136 Ga. App. 395 (221 SE2d 245) (1975).
Appeal remanded with direction. Deen, P. J., and Quillian, J., concur.
NOTES
[1]  Even assuming, for the purpose of argument, that the adoption of some 50 pages of material would be a proper compliance with CPA § 52 (a). But see Spivey v. Mayson, 124 Ga. App. 775, 776 (186 SE2d 154) (1971).